DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

REJECTION BASED ON GUEVARA
Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,002,664 to Guevara.
Regarding claim 1, Guevara discloses a multipurpose roof panel structure, formed by a rigid material, comprising: a bottom panel (12, 14); and two barrier rods (30, 46 (one on each end)), attached fixedly on the two opposite sides of the said bottom panel (Figs. 1-2 (one on right end, one on left end)), wherein one end of each barrier rod is combined separately to the bottom panel at each side (Figs. 1-2 - each side of the barrier rods are separately attached at each side of the panel where 30 
Regarding claim 2, Guevara discloses two barrier bars (36 (near/far in Figs. 1-2)), each said barrier bar is firmly combined on one side of the bottom panel where the two barrier rods each rest one of its two ends on (Fig. 1 – each of bars 36 are firmly combined on one side of the bottom panel (one on near side, one on far side) and each is adjacent where 30 is resting at 34 (the entirety of 30 is considered the end of the barrier rod); alternatively, where 36 is attached at 34 is adjacent where 30 connects to 14)).
Regarding claim 3, Guevara discloses wherein the bottom panel being a frame which is a fixed combination of plural horizontal bars (12, near/far in Fig. 1) and plural vertical bars (14).
Regarding claim 4, Guevara discloses wherein when any one of the barrier rods is inclined rising above the bottom panel, the barrier rod is detachably fixed firmly from its bottom side to the bottom panel with at least one fixing piece (24 – Fig. 5).
Regarding claim 5, Guevara discloses wherein the position where each of the barrier rods fixed to the bottom panel being on the side surface of the bottom panel (Figs. 1-2 – ends of 30 are connected to the side surface of 14).
Regarding claim 6, Guevara discloses wherein the shape of the said barrier bars being curved shape (36 are curved along the roof line – Fig. 1-2).

Regarding claims 11-14, Guevara discloses wherein the bottom panel of the roof panel structure being composed of at least two components (Figs. 1-2 – 12 near/far, 14)).
Regarding claims 15-18, Guevara discloses wherein the shape of the barrier rods being U-shape barrier rods (Figs. 1-2 – 30, 46 form a u-shape).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6-10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guevera in view of US Patent 3,232,502 to Kleinbortas.
Regarding claim 2, although Guevera discloses the claimed subject matter (see rejection above), in the spirit of forming a rejection based not only on the claimed invention, but also based on the disclosed invention, Kleinbortas discloses a wingnut (47) for firmly holding the rack in position.  It would have been obvious to one of ordinary skill to have added wingnuts at the intersection of 30 and 36 to more securely hold the rack in place as desired.  The combination discloses two barrier bars (36 - Guevara), each said barrier bar is firmly combined on one side of the bottom panel 
Regarding claim 4, although Guevera discloses the claimed subject matter (see rejection above), in the spirit of forming a rejection based not only on the claimed invention, but also based on the disclosed invention, Kleinbortas discloses a wingnut (47) for firmly holding the rack in position.  It would have been obvious to one of ordinary skill to have added wingnuts at the intersection of 30 and 14 to more securely hold the rack in position as desired.  In the combination, when any one of the barrier rods is inclined rising above the bottom panel, the barrier rod is detachably fixed firmly from its bottom side to the bottom panel with at least one fixing piece (Kleinbortas – wingnut 47).
Regarding claim 6, Guevara discloses wherein the shape of the said barrier bars being curved shape (36 are curved along the roof line – Fig. 1-2).
Regarding claims 7-10, although Guevera discloses the claimed subject matter (see rejection above), in the spirit of forming a rejection based not only on the claimed invention, but also based on the disclosed invention, Kleinbortas discloses a wingnut (47) for firmly holding the rack in position.  It would have been obvious to one of ordinary skill to have added wingnuts at the intersection of 30 and 36 to more securely hold the rack in place as desired.  In the combination, when the barrier rods are set flat 
Regarding claim 12, Guevara discloses wherein the bottom panel of the roof panel structure being composed of at least two components (Figs. 1-2 – 12 near/far, 14)).
Regarding claim 16, Guevara discloses wherein the shape of the barrier rods being U-shape barrier rods (Figs. 1-2 – 30, 46 form a u-shape).

REJECTION BASED ON KLEINBORTAS
Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,232,502 to Kleinbortas.
Regarding claim 1, Kleinbortas discloses a multipurpose roof panel structure (Fig. 1), formed by a rigid material, comprising: a bottom panel (2, 2’, 3, 4, 14, 2a, 2b); and two barrier rods (5), attached fixedly on the two opposite sides of the said bottom panel, wherein one end of each barrier rod is combined separately to the bottom panel at each side, (Fig. 1 - each end of each barrier rod is separately attached at each side of the bottom panel (i.e. one end attached at the near side and on end attached at the far side in Fig. 1)); wherein the barrier rods are movable barrier rods (by removing wing nuts 29/32 and loosening wing nuts 47 and 13; see Figs. 9 and 12, which show the folding capability of the rack), and wherein each of the said barrier rods is either risen inclined (i.e. capable of being risen inclined) on the bottom panel (Fig. 1) or set flat (i.e. capable of being set flat) adjacent to the bottom panel (rods 5 are capable of being folded flat outward adjacent to and in plane with the bottom panel by removing wing 
Regarding claim 2, Keinbortas discloses two barrier bars (2, 2’ (for this claim 2, 2’ are the barrier bars and not the part of the bottom panel)), each said barrier bar is firmly combined on one side of the bottom panel where the two barrier rods each rest one of its two ends on (Fig. 1 – one barrier bar is firmly attached on one side of the bottom panel (i.e. the right side in Fig. 1), the other barrier bar is firmly attached on the other side of the bottom panel (i.e. the left side in Fig. 1), each bar is secured at least at the corners where the barrier rod ends are resting).
Regarding claim 3, Kleinbortas discloses wherein the bottom panel being a frame which is a fixed combination of plural horizontal bars (2, 2’, 2a, 2b) and plural vertical bars (3, 4, 14).
Regarding claim 4, Kleinbortas discloses wherein when any one of the barrier rods is inclined rising above the bottom panel, the barrier rod is detachably fixed firmly from its bottom side to the bottom panel with at least one fixing piece (47).
Regarding claim 5, Kleinbortas discloses wherein the position where each of the barrier rods fixed to the bottom panel being on the side surface of the bottom panel (Fig. 1 – barrier rods are fixed on the side of the bottom panel, specifically on the side surface of 3 and 4).
Regarding claim 6, Kleinbortas discloses wherein the shape of the said barrier bars being curved shape (the bars 2, 2’ have a cross-section having a curved shape – Fig. 1).

Regarding claims 11-14, Kleinbortas discloses wherein the bottom panel of the roof panel structure being composed of at least two components (at least 3, 4, 14, 2a, 2b).
Regarding claims 15-18, Kleinbortas discloses wherein the shape of the barrier rods being U-shape barrier rods (Fig. 1 – barrier rods are u-shaped).
Response to Arguments
Applicant's arguments filed 10/16/2021 have been fully considered but they are not persuasive.
As to applicant’s emphasis that the barrier rods (5) in Kleinbortas connect at the corners of the frame (see page 2, “corners” in all caps), the corners are each on a side of the bottom panel, which satisfies the claim language (see claim 1 rejection).
As to applicant’s argument that Kleinbortas fails to disclose the claimed elements (page 3), see the rejection above, which explains where each claimed element is disclosed.
As to applicant’s argument that Kleinbortas’ members (2, 2’, 2a, 2a’) are members of the main frame instead of being two barrier bars (page 3), the broadest reasonable interpretation of the claims allows for members (2 and 2’) to be considered the barrier bars, as noted in the rejection of claim 2.
As to applicant’s argument that the barrier rods (30, 46) in Guevara connect at the corners of the frame (see page 3), the corners are each on a side of the bottom panel, which satisfies the claim language (see claim 1 rejection).
As to applicant’s argument that Guevara fails to disclose barrier bars as claimed (page 4), see the rejection of claim 2 above.  If the entirety of 30 is considered to be the end of the barrier rod, in Fig. 2 the barrier rod (36) is firmly combined on one side of the bottom panel (i.e. 36 is firmly positioned on the near side of the bottom panel) and it is where one end of the barrier rod is resting (i.e. the end (30) is connected to and resting at (34), which (36) is also connected to).  Alternatively, where 36 is attached at 34 is adjacent where 30 connects to 14.  This is similar to how applicant’s barrier bars (30) secure adjacent to the ends of the barrier rods (20) (see applicant’s Fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734